Motion by respondent to affirm judgment of the trial court, or advance hearing of appeal on the calendar.
[1] It would seem to require about the same amount of work to determine the motion to affirm as it would to determine the appeal on its merits, and we are of the opinion that the appeal should be so determined.
[2] With regard to the motion to advance, respondent urges, among other things, her financial condition, and that she is depending on recoveries in the case for money to pay her obligations. That of itself would seem to be a ground that most litigants who have a judgment in their favor or even hopes of obtaining one might urge, and does not impress us as a good cause for advancement, but the affidavit filed does show that respondent is nearly seventy-nine years of age and is infirm in health and general physical condition, and the case is one in which she is suing for damages alleged to have been incurred through the negligence of defendants, and in view of the fact that the case has not yet been tried on the merits, we believe the question of whether it should or should not be so tried should be *Page 501 
determined speedily, so that if a trial is to be had it may be reached while the respondent is in a physical and mental condition to present her case.
Good cause being shown and all briefs being now on file the motion to advance will be granted and the matter placed on the next regular calendar. Motion to affirm is denied.
Works, P.J., and Craig, J., concurred.